NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ISAIAH JOEL DUPREE,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D20-916
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Melissa Polo,
Judge.

Isaiah Joel Dupree, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); State v.

Richardson, 915 So. 2d 86 (Fla. 2005); Teal v. State, 862 So. 2d 871 (Fla. 2d DCA

2003); McCall v. State, 862 So. 2d 807 (Fla. 2d DCA 2003); Westberry v. State, 906 So.
2d 1141 (Fla. 3d DCA 2005).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.